               Case:19-03276-swd       Doc #:43 Filed: 08/03/2020        Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF MICHIGAN
IN RE:
         MARTHA ELAINE CARMEAN                        HONORABLE SCOTT W. DALES
                                                      CASE NO. 19-03276-SWD
                                                      CHAPTER 13
                  DEBTOR.
_________________________________/
THOMAS R. BETKER (P55920)
Attorney for Debtor
511 Renaissance Dr., Suite 110
St. Joseph, MI 49085
(269) 983-5777
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/

              MOTION OF SANTANDER CONSUMER USA INC. DBA CHRYSLER
              CAPITAL FOR RELIEF FROM THE AUTOMATIC STAY AND FOR
                      WAIVER OF PROVISIONS OF FRBP 4001(a)(3)

         Santander Consumer USA Inc. dba Chrysler Capital (“Creditor”), pursuant to 11 U.S.C.

'§ 361-363 and L. Bankr. R. 9013 and 4001-1 (W.D.M.), moves for relief from the Automatic

Stay to permit foreclosure of its security interest on the Debtor's vehicle, to wit: 2019 Jeep Grand

Cherokee bearing Vehicle Identification No. 1C4RJFBG4KC815630 and for waiver of the

provisions of FRBP 4001(a)(3). This Motion is based on the following:

         1.      This Court has jurisdiction over the proceeding pursuant to 28 U.S.C. ' 1334 and

28 U.S.C. § 157.

         2.      On July 19, 2019, the Debtor entered into a Retail Installment Sales Contract with

the Creditor, a copy of which is attached as Exhibit B.
             Case:19-03276-swd        Doc #:43 Filed: 08/03/2020       Page 2 of 3




       3.      On July 31, 2019 (the Petition date), Debtor filed a Voluntary Petition for Relief

under Chapter 13 of the Bankruptcy Code.

       4.      The Chapter 13 Plan filed on August 5, 2019, states the Debtor will continue

making direct payments to the Creditor.

       5.      On March 18, 2020, the Chapter 13 Plan was confirmed.

       6.      The account is past due for the March 2, 2020, payment for a total past due of

$3,236.78.

       7.      The Creditor has been unable to verify full-coverage insurance on the vehicle.

       8.      The Creditor holds a valid, perfected security interest in the above-mentioned

vehicle.

       9.      Pursuant to 11 U.S.C. § 362(d)(2), the Debtor has no equity in the vehicle as the

outstanding balance is greater than the fair market value.

       10.     Pursuant to 11. U.S.C. § 362(d)(1), the Debtor’s continued use of the vehicle is

denying the Creditor adequate protection.

       11.     The Creditor is entitled to relief from the Automatic Stay to foreclose upon its

collateral, and to take all action necessary to protect its interest, pursuant to 11 U.S.C. '

362(d)(1) and (2).

       12.     The proposed Order for Relief from the Automatic Stay is attached as Exhibit A.

       In conclusion, the Creditor requests the following:

       (a)    The entry of the attached Order for Relief from the Automatic Stay
       (Exhibit A); or

       (b)     In the event the Debtor provides proof of adequate insurance coverage on
       the subject vehicle, the entry of an order which modifies the automatic stay
       requiring the Debtor to continue to maintain said insurance on the subject vehicle
       throughout the pendency of the Chapter 13 Proceeding and should the Debtor fail
           Case:19-03276-swd        Doc #:43 Filed: 08/03/2020         Page 3 of 3




      to do so, the Creditor shall be allowed to submit an Affidavit of Default to the
      Court and upon service of said affidavit on the Trustee, the automatic stay would
      be immediately terminated and the Debtor required to immediately surrender the
      subject vehicle to the Creditor; and

      (c)    In the event the Debtor brings her account current, the entry of an order
      which modifies the automatic stay requiring the Debtor to maintain the account
      with the Creditor current throughout the pendency of the Chapter 13 Proceeding
      and should the Debtor fail to do so, the Creditor shall be allowed to submit an
      Affidavit of Default to the Court and upon service of said affidavit on the Trustee,
      the automatic stay would be immediately terminated and the Debtor required to
      immediately surrender the subject vehicle to the Creditor; and

      (d)     Such other relief the Court deems necessary for the Creditor to protect its
      interest in its collateral and provide adequate protection.

                                            O’REILLY RANCILIO P.C.

                                            /s/ Craig S. Schoenherr, Sr.
                                            ________________________________
                                            CRAIG S. SCHOENHERR, SR. (P32245)
                                            Attorney for Creditor
                                            12900 Hall Road, Suite 350
                                            Sterling Heights, MI 48313-1151
                                            (586) 726-1000
                                            ecf@orlaw.com

DATED: August 3, 2020
